            Case 2:20-cv-01637-CMR Document 3 Filed 07/13/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SCHULMERICH BELLS, LLC, et al,

       Plaintiffs,                                            CIVIL ACTION

       V,                                                     No. 20-1637

THOMAS W. WOLF, et al.,

       Defendants.


                                 STIPULATION AND ORDER

       Defendants Thomas W. Wolf and Rachel Levine, by counsel, ru1d Plaintiffs Schulmerich

Bells, LLC, Frank Carbalo, and Wendy Helverson, by counsel, agree and stipulate as follows:

       I.      Plaintiffs initiated this matter by filing their Complaint with this Court on March

26, 2020. ECF No. I.

       2.      Plaintiffs served the Complaint by waiver on May 13, 2020, and both Defendants

agreed to waive service and respond by July 13, 2020.

       3.      Following discussions by the parties, Plaintiffs wish to file an Amended

Complaint pursuant to Federal Rule of Civil Procedure 15(a)(2), ff d Defendants do not object.

       4.      Plaintiffs preserve their right to file an amended complaint pursuant to Federal

Rule of Civil Procedure 15(a)(l)(B), within "21 days after service of a responsive pleading or 21

days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier." Fed. R. Civ. P.

15(a)(l)(B).

       5.      The parties stipulate and agree, pending approval by the Court, that Plaintiffs shall

file ffilY amended complaint within 30 days, or by August 12, 2020.
Case 2:20-cv-01637-CMR Document 3 Filed 07/13/20 Page 2 of 2
